ORDER

PER CURIAM.
Gregory Mason appeals from convictions for two counts of assault in the second degree, § 565.060, RSMo 2000, leaving the scene of an accident, § 577.060, RSMo 2000, and driving a motor vehicle while his license was revoked, § 302.321, RSMo 2000. Appellant Mason was sentenced as a prior and persistent offender to twelve years in the custody of the Department of Corrections for the two counts of assault, seven years for leaving the scene of an accident, and a $1,000 fíne for driving while revoked. He now appeals, contending that the trial court erred in denying his motion for judgment of acquittal at the close of the evidence because there was insufficient evidence from which a reasonable juror could have found beyond a reasonable doubt that Mr. Mason was driving at the time of the collision.
Finding no basis for granting relief, we affirm the judgment by summary order pursuant to Rule 30.25(b). Publication of an opinion would lack jurisprudential value. Judgment is affirmed.